Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George Osam Pinanko and Stella Opoku appeal the district court’s order dismissing with prejudice their Petition for Writ of Mandamus or for Review of Agency Action under the Administrative Procedure Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Pinanko v. Napolitano, No. 1:10-cv-01138-LMB-TRJ (E.D.Va. Jan. 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.